DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-2 and 4-9 are pending in the application.
	Claim 3 was previously cancelled by Applicant.
	In Applicant’s most recent response filed 02 November 2022, claims 1-2 and 4-7 were amended and claim 9 was newly added.  These amendments have been entered.

Drawings
The drawings were received on 02 November 2022.  These drawings are acceptable.

Claim Objections
Claim 5 is objected to because of the following informalities:  Appropriate correction is required.
Re Claim 5:  Claim 5 should be amended as follows:
--5.  The locking device for knockdown furniture according to claim 1, wherein theinclination angle (B) is in the range of 50-70 degrees.—
	Re Claim 7:  Lines 4-7 of claim 7 reciting “- the anchor plug (1) is embedded into the one furniture part (FP1) with a surface of the anchor plug (1) being slightly lower than the surface of said one furniture part (FP1),” should be deleted because this limitation is already required in claim 1, from which claim 7 depends, and thus it fails to further limit claim 1 and is unnecessarily repetitive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1:  Claim 1 recites the limitation "the surface of said one other furniture part (FP1)" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Clarification and correction are required. 
Re Claims 2 and 4-9:  These claims are considered indefinite because they depend from indefinite claim 1.
Re Claim 6:  Claim 6 (as amended to depend from claim 1) recites the following limitations for which there is insufficient antecedent basis in the claim:
“non-threaded portion (2.2)” (line 2)
“the stopper (2.3)” (line 4)
Clarification and correction are required. 
Re Claim 7:  Claim 7 (as amended to depend from claim 1) recites the following limitations for which there is insufficient antecedent basis in the claim:
“the threaded portion (2.4)” (line 9)
“the non-threaded portion (2.2)” (line 10)
“stopper (2.3)” (line 10)
the head part (2.1) (line 14)
Clarification and correction are required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 10-0788046).
	Re Claim 1, as best understood by the Examiner:  Lee discloses a locking device (see the embodiment of Figs. 8-10) for knockdown furniture comprising: 
an anchor plug (140) for fastening to one furniture part (100; Fig. 10), and 
a fastening screw (130) for fastening to one other furniture part (102) which is assembled to said one furniture part (100) 
characterized in that 
- the anchor plug (140) is fastened to the one furniture part (100) such that the anchor plug (140) is embedded into said one furniture part (100) with a surface (for example, at least the surface at the bottom of insertion hole 144; Figs. 8-9) of the anchor plug (140) being slightly lower than a surface of the one furniture part (FP1) and the anchor plug (140) having a tapered portion (see “T1” in the annotated Fig. 9 below) with an inclination angle (A), 
- the fastening screw (130) is fastened to the one other furniture part (102) such that the fastening screw (130) is embedded into said one other furniture part (102) with a portion of the fastening screw (130) extending from the surface of said one other furniture part (102), and the fastening screw (130) has a head portion (124) having a tapered portion (see “T2” in the annotated Fig. 6 below) with an inclination angle (B) which corresponds to the tapered portion (T1; see below) with the inclination angle (A) at the anchor plug (140), and 
- said one furniture part (100) and one other furniture part (102) are assembled together such that the anchor plug (140) and the fastening screw (130) are locked together by moving either said one furniture part (100) or one other furniture part (102) to allow the anchor plug (140) and the fastening screw (130) to be locked such that the tapered portion (T1; see below) with the inclination angle (A) and the tapered portion (T2; see below) with the inclination angle (B) are against each other (see annotated portion of Fig. 10 below), 
wherein the anchor plug (140) comprises: 
- a cylindrical portion (the outer cylindrical surface; see Fig. 8), 
- a threaded portion (160) located on an outer surface of the cylindrical portion, 
- an insertion slot (142) located inside the cylindrical portion, and 
- a lock slot (144, 146) located inside the cylindrical portion such that it is connected to the insertion slot (142) and smaller than the insertion slot (142), a region (comprising guide hole 144 and protrusion 120; see annotated Fig, 8 below) of the lock slot that is connected to the insertion slot having a width (w1; at the protrusion 150; see annotated Fig. 8 below) that is less than a width (w2; see annotated Fig. 8 below) of the lock slot.


    PNG
    media_image1.png
    615
    680
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    453
    425
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    500
    785
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    872
    912
    media_image4.png
    Greyscale

Re Claim 7, as best understood by the Examiner:  Lee discloses a locking device (see the embodiment of Figs. 8-10) for knockdown furniture comprising, wherein the one furniture part (100) and the one other furniture part (102) are assembled together using the anchor plug (140) and the fastening screw (130) such that
- the anchor plug (140) is embedded into the one furniture part (100) with a surface (for example, at least the surface at the bottom of insertion hole 144; Figs. 8-9) of the anchor plug (140) being slightly lower than a surface of said one furniture part (102)
- the fastening screw (130) is fastened to the one other furniture part (102) with a threaded portion (at 130; Fig. 6) embedded into said one other furniture part (102) and a head portion (124), a non-threaded portion (122) and a stopper (125) are located on the surface of said one other furniture part (102; see Fig. 9) such that the stopper (125) abuts against the surface of said one other furniture part (102), 
- said one furniture part (100) and one other furniture part (102) are assembled together with the insertion slot (142) of the anchor plug (140) fitting the head portion (124), the non-threaded portion (122) and stopper (125) of the fastening screw (130) located on the surface of said one other furniture part such that the surface of the one furniture part and the surface of said one other furniture part are attached and either said one furniture part (100) or one other furniture part (102) is moved in a manner that allows the non-threaded portion (122) of the fastening screw (130) to be locked into the lock slot (146) of the anchor plug (140).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 10-0788046).
	Re Claim 2:  Lee, as discussed for claim 1 above, discloses a locking member significantly as claimed except wherein a surface of the anchor plug is 0.1-0.4 mm lower than the surface of said one furniture part.
Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).  Further, Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
	In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to design the dimension of the device of Lee such that a surface of the anchor plug is 0.1-0.4 mm lower than the surface of said one furniture part, since such a design would be within the skill of the art, for the purpose of ensuring a snug fit between each of the components.
	Re Claim 4:  Lee, as discussed for claim 1 above, discloses a locking member significantly as claimed except wherein the width (w1) is in the range of 3-4 mm and the width (w2) is in the range of 3.5-5 mm.
Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).  Further, Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
	In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to design the dimension of the device of Lee such that the width (w1) is in the range of 3-4 mm and the width (w2) is in the range of 3.5-5 mm, for the purpose of ensuring a snug fit between each of the components.
	Re Claim 5:  Lee, as discussed for claim 1 above, discloses a locking member significantly as claimed except wherein the head portion of the fastening screw has a tapered portion with an inclination angle (B) of 50-70 degrees.
Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).  Further, Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
	In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to design the dimension of the device of Lee such that inclination angle (B) is 50-70 degrees, for the purpose of ensuring a snug fit between each of the components.
	Re Claim 6, as best understood by the Examiner:  Lee, as discussed for claim 1 above, discloses a locking member significantly as claimed except wherein the diameter (θ) of a non-threaded portion is in a range of 3-5 mm, and the head portion and a stopper of the fastening screw are spaced apart from each other by a distance (x) of 10-15 mm.
Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).  Further, Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
	In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to design the dimension of the device of Lee such that the diameter (θ) of a non-threaded portion is in a range of 3-5 mm, and the head portion and a stopper of the fastening screw are spaced apart from each other by a distance (x) of 10-15 mm, for the purpose of ensuring a snug fit between each of the components.
Re Claim 8:  Lee, as discussed for claim 1 above, discloses a locking member significantly as claimed except wherein 
- the anchor plug is made of a material which is nylon, polyoxymethylene (Pom), polypropylene (PP), acrylonitrile butadiene styrene (ABS) or polyethylene (PE), and 
- the fastening screw is made of a material which is iron, zinc or alloy.
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to design the device of Lee such that the anchor plug is made of a material which is nylon, polyoxymethylene (Pom), polypropylene (PP), acrylonitrile butadiene styrene (ABS) or polyethylene (PE), and the fastening screw is made of a material which is iron, zinc or alloy, since such a material choice would be within the skill of the art, for the purpose of ensuring appropriate material characteristics, weight, and cost.
	Re Claim 9:  Lee, as discussed for claim 1 above, discloses a locking member significantly as claimed except wherein the tapered portion with the inclination angle (A) of the anchor plug is 20-40 degrees.
Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).  Further, Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
	In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to design the dimension of the device of Lee such that wherein the tapered portion with the inclination angle (A) of the anchor plug is 20-40 degrees, for the purpose of ensuring a snug fit between each of the components.

Response to Arguments
Applicant's arguments filed 02 November 2022 have been fully considered but they are not persuasive for at least the following reasons:
Applicant has argued that Lee fails to disclose the following claim limitations:
the fastening skew has a head portion (2.1) having a tapered portion with an inclination angle (B) which corresponds to the tapered portion with the inclination (A) at the anchor plug (1); 
the tapered portion with the inclination angle (A) and the tapered portion with the inclination angle (B) are against each other; and
a region of the lock slot (1.4) that is connected to the insertion slot (1.3) having a width (w1) that is less than a width (w2) of the lock slot (1.4).

In response, Examiner draws attention to the prior art rejection set forth above, showing that each of these limitations is met by Lee.
Specifically, with respect to limitation (i), Lee discloses that the fastening screw (130) has a head portion (124) having a tapered portion (see “T2” in the annotated Fig. 6 above) with an inclination angle (B) which corresponds to the tapered portion (T1; see annotated Fig. 9 above) with the inclination angle (A) at the anchor plug (140).  Examiner notes that this limitation does not specify any specific inclination angle (A or B), nor does it require that the inclination angles be constant or that the tapered surfaces form a flat/planar surface.  Accordingly, a curved surface, as disclosed in Lee would properly fall within the scope of the claim limitation since it forms a tapered surface and also forms an angle (albeit a non-constant angle) with respect to the longitudinal axis of the component.
With respect to limitation (ii), Lee discloses that the tapered portion (T1; see annotated Fig. 9 above) with the inclination angle (A) and the tapered portion (T2; see annotated Fig. 6 above) with the inclination angle (B) are against each other (i.e. abutting one another; see annotated portion of Fig. 10 above).
Finally, with respect to limitation (ii), Lee discloses that a region (comprising guide hole 144 and protrusion 120; see annotated Fig, 8 below) of the lock slot that is connected to the insertion slot has a width (w1; at the protrusion 150; see annotated Fig. 8 above) that is less than a width (w2; see annotated Fig. 8 above) of the lock slot.
Accordingly, Applicant’s arguments are not persuasive and the amendments have failed to overcome the prior art rejections set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/            Primary Examiner, Art Unit 3678